Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Country Club Center, II, DATE: August 28, 1996

Petitioner,
Vv. Docket No. C-96-118
Decision No. CR433

Health Care Financing
Administration.

DECISION

The parties have briefed for me the issue of whether
Petitioner, a Medicare and Medicaid provider, is entitled to
an evidentiary hearing for the purpose of challenging the
prohibition imposed by the Health Care Financing
Administration (HCFA) against Petitioner's conducting nurse
aide training and competency evaluations (nurse aide training
and testing) for a period of two years.!

HCFA has asked for dismissal of the case based on its
position that a ban on nurse aide training and testing is not
an appealable issue within the definition of the regulations,
and because HCFA has rescinded the imposition of those
remedies which, if they had been effectuated, would have
given Petitioner the right to hearing.? HCFA Br., 23 - 24;

' HCFA's brief in chief will be designated as "HCFA
Br." herein; Petitioner's response brief will be designated
as "P. Br."; and HCFA's reply brief will be designated as
"HCFA Reply." I have received into evidence the 12 exhibits
submitted by HCFA (HCFA Ex. 1 through 12), a copy of HCFA's
February 6, 1996 notice letter, which was attached to
Petitioner's hearing request, and Petitioner's hearing
request. I have designated said notice letter as "ALJ Ex. 1"
and Petitioner's hearing request as "ALJ Ex. 2." Petitioner
submitted no exhibits.

2? Because HCFA has supported its motion to dismiss
with documentary evidence, I have treated the motion as a

(continued...)
2

HCFA Reply, 11 - 12. Therefore, HCFA contends that
Petitioner has no hearing rights with respect to any action
taken by HCFA.

Petitioner argues that I am not obligated to dismiss
Petitioner's hearing request but should, instead, provide a
hearing so that Petitioner may have a fair and meaningful
opportunity, consistent with its constitutional rights and
the ends of justice, to show that HCFA had imposed a ban on
nurse aide training and testing based on erroneous survey
findings. P. Br., 2 - 7, 13. Petitioner argues also that
the regulations which preclude a hearing on the ban on nurse
aide training and testing are arbitrary and capricious. P.
Br., 7 - 13. Petitioner asks that I schedule an evidentiary
hearing to consider the merits of Petitioner's challenge to
the ban imposed by HCFA, which is based on certain disputed
survey results.

For the reasons that follow, I conclude that I lack
jurisdiction to hear and decide Petitioner's challenge to the
two-year ban on nurse aide training and testing imposed by
HCFA. In addition, I conclude that, as a matter of law, the
case presents no issue for review within the purview of 42
C.F.R. § 498.3(b). Based on the survey findings contested by
Petitioner, HCFA has made no resultant determination subject
to a hearing and adjudication by me; therefore, I cannot
reach the merits of the survey findings.

I grant HCFA's motion to dismiss.

Findings of Fact and Conclusions of Law {FCCLs)

Background facts

1. Petitioner, located in Mount Vernon, Ohio, is a 76-bed
facility certified as a Nursing Facility (NF) under the
Medicaid program and as a Skilled Nursing Facility (SNF)
under the Medicare program. HCFA Br., 11.

2. A NF or SNF must not use as a full-time nurse aide for
more than four months any individual who has not completed a
State approved training and competency evaluation program.
Sections 1819(b) (5) (A) and 1919(b) (5) (A) of the Social
Security Act (Act).

2(... continued)
motion for summary disposition and evaluated it accordingly.
See Fed. R. Civ. P. 12(c), 56.
3

3. Petitioner initially received approval from the State of
Ohio on January 10, 1991, to conduct its own nurse aide
training and testing program. Most recently, its program was
re-approved by the State on January 31, 1994, for a period of
two years. HCFA Ex. 10

4. Until HCFA banned Petitioner from providing nurse aide
training, Petitioner was among the 573 State approved
facilities currently training approximately 1000 nurse aides
each month in Ohio. HCFA Ex. 10.

5. Until HCFA banned Petitioner from doing so, Petitioner
was among the various facilities in Ohio conducting
competency evaluations of nurse aides. HCFA Ex. 10.

6. In Ohio, nurse aide competency evaluations may be
conducted at any licensed or certified nursing facility which
has not lost its approval to perform such evaluations. In
addition, testing is done every month at 10 regional sites
located throughout Ohio. HCFA Ex. 10.

7. Under the Medicare and Medicaid programs, a nurse aide
training and testing program may be approved for a period of
two years only. 42 C.F.R. § 483.151(d).

8. NFs and SNFs which do not conduct their own nurse aide
training and testing must either hire nurse aides who are
already trained and tested, or send their aides for training
at other facilities or at vocational and technical schools
with approved programs. HCFA Ex. 10.

9. The Act prohibits approval of a nurse aide training and
testing program offered by a NF or SNF which has been subject
to an extended or partial extended survey, as defined under
section 1819(g) (2) (B) (i) of the Act, within the past two
years, unless the survey shows that the facility is in
compliance with program requirements. Sections

1819(f) (2) (B) (iii) (I) (b) and 1919(f) (2) (B) (iii) (I) (b) of the
Act.

10. On August 14, 1995, the Ohio Department of Health (ODH)
completed a survey to evaluate Petitioner's compliance with
federal participation requirements under the Medicare and
Medicaid programs. HCFA Ex. 3.

11. The initial purpose of the August 14, 1995 survey was to
determine whether Petitioner should be recertified for
participation in the Medicare and Medicaid programs as a NF
and SNF. HCFA Ex. 4.
4

12. By letter dated August 18, 1995, ODH notified Petitioner
of the following information based on the August 14, 1995
survey results:

a. that Petitioner was not in
substantial compliance with participation
requirements for the Medicare and
Medicaid programs and was being cited for
deficiencies which constitute substandard
quality of care as defined in 42 C.F.R. §
488.301;

b. that, if Petitioner failed to submit
an acceptable plan of correction and
achieve substantial compliance by the
deadlines indicated in the notice letter,
ODH would recommend that HCFA impose two
specified remedies against Petitioner;

c. that, pursuant to 42 C.F.R. §
488.331, Petitioner had the right to use
an informal dispute resolution process to
question the deficiencies for which it
had been cited; and

d. that, if Petitioner conducted a nurse
aide training and testing program and had
been subject to an "extended survey" or a
"partial extended survey," Petitioner
would not be able to conduct any nurse
aide training and testing for a period of
two years.

HCFA Ex. 3.

13. Based on the substandard quality of care found during
the August 14, 1995 survey, ODH classified said survey as an
"extended survey." HCFA Ex. 4; HCFA Br., 11.

14. An "extended survey" means "a survey that evaluates
additional participation requirements subsequent to finding
substandard quality of care during a standard survey." 42
C.F.R. § 488.301.

15. "Substandard quality of care" means "one or more
deficiencies related to participation requirements under
483.13, Resident behavior and facility practices, 483.15,
Quality of life, or 483.25, Quality of care of this chapter,
which constitute either immediate jeopardy to resident health
or safety; a pattern of or widespread actual harm that is not
immediate jeopardy; or a widespread potential for more than
5

minimal harm, but less than immediate jeopardy, with no
actual harm." 42 C.F.R. § 488.301.

16. Petitioner availed itself of the informal dispute
resolution process under 42 C.F.R. § 488.331 and submitted
information addressing the deficiency citations from the
August 14, 1995 survey. HCFA Ex. 5.

17. Pursuant to the informal dispute resolution process, ODH
modified some of its findings of deficiencies from the August
14, 1995 survey. HCFA Ex. 6.

18. On September 12, 1995, ODH completed a Life Safety Code
survey of Petitioner. HCFA Ex. 8.

19. By letter dated October 2, 1995, ODH notified Petitioner
of the following relevant information, which differs from
what is contained in ODH's August 18, 1995 letter:

a. that Petitioner had been cited for
deficiencies pursuant to the September
12, 1995 Life Safety Code survey; and

b. that, in order to allow Petitioner to
include the September 12, 1995 survey
citations in its plan of correction, ODH
was extending the deadline by which
Petitioner was to have achieved
substantial compliance.

HCFA Ex. 8.

20. On November 2, 1995, ODH completed a follow-up survey
and determined that Petitioner had not corrected the
deficiencies from the August 14, 1995 survey. HCFA Ex. 9.

21. By letter dated November 9, 1995, ODH provided
Petitioner with the opportunity to submit a plan of
correction to address the deficiencies found during the
November 2, 1995 follow-up survey. ODH informed Petitioner
again that being subjected to an extended or partial extended
survey would result in the loss of its nurse aide training
and testing program. In addition, ODH notified Petitioner
that it had recommended that HCFA impose the two remedies
specified in ODH's earlier letters. HCFA Ex. 9.
6

22. By letter dated February 6, 1996, HCFA notified
Petitioner of the following determinations:

a. that, based on the results of the
August 14, 1995 survey and the November
2, 1995 re-visit survey, HCFA was
imposing the remedies of

1. denying Petitioner payments for new
admissions under the Medicare and Medicaid
programs, effective February 25, 1996, if
substantial compliance had not been achieved
by then; and

2. terminating Petitioner's Medicare and
Medicaid participation on March 5, 1996, if
substantial compliance had not been achieved
by then;

b. that the August 14, 1995 survey was
an "extended standard survey" and that
said survey found "the most serious
deficiencies in your facility to bea
pattern of deficiencies that constitute
actual harm that is not immediate
jeopardy... ";

c. that Petitioner was the subject of an
extended survey because the deficiencies
cited at 42 C.F.R. § 483.13(a) (physical
restraints), 42 C.F.R. § 483.25(c)
(quality of care), 42 C.F.R. §
483.25(h) (2) (quality of care), and 42
C.F.R. § 483.25(i) (1) (quality of care)
constituted "substandard quality of care"
as defined at 42 C.F.R. § 488.301;

dad. in accordance with section

1819(f) (2) (B) (iii) (I) (b) of the Act,
Petitioner would be prohibited from
conducting a nurse aide training and/or
competency evaluation program for two
years from August 14, 1995.

ALJ Ex. 1.

23. By letter mailed on February 20, 1996, Petitioner
requested a hearing to contest the two remedies imposed by
HCFA (FFCL 22a) and the ban against its conducting a nurse
aide training and testing program (FFCL 22d). ALJ Ex. 2.
7

24. After Petitioner submitted its hearing request, HCFA
decided not to impose the two remedies specified in its
earlier letter (i.e., the denial of payments for new Medicare
and Medicaid admissions and the termination of Petitioner's
participation in the programs) prior to the dates they would
have become effective. Order and Schedule for Filing Briefs
and Documentary Evidence (April 24, 1996).

25. Petitioner represented at the prehearing conference that
it wished to have an evidentiary hearing to contest the
prohibition against its conducting a nurse aide training and
testing program for two years, based on the disputed
deficiencies found during prior surveys. Order and Schedule
for Filing Briefs and Documentary Evidence (April 24, 1996);
P. Br., 2 - 3.

26. Petitioner disagrees with the premise relied upon by
HCFA to prohibit Petitioner from conducting a nurse aide
training and testing program: that Petitioner had been
subject to an "extended survey." P. Br., 2 - 3.

Conclusions of law

27. As relevant to the facts of this case, a NF or SNF is
entitled to a hearing to challenge HCFA's findings of
deficiencies only if HCFA has imposed a remedy or enforcement
action listed in 42 C.F.R. § 488.406 as a result of the
findings of deficiencies. 42 C.F.R. § 498.3(b) (12); Arcadia
Acres, Inc. v. HCFA, CR424 (1996).

28. HCFA's rescission of a previously imposed remedy cancels
any previously existing hearing rights to challenge the
rescinded remedy or its bases. Id.

29. Having decided previously to impose two remedies listed
in 42 C.F.R. § 488.406 against Petitioner (a ban on payment
for new Medicare and Medicaid admissions, and the termination
of Petitioner's provider agreement), HCFA decided to rescind
these remedies after Petitioner filed its hearing request.
FFCL 22 - 24.

30. A loss of nurse aide training and testing is not a
remedy or enforcement action listed in 42 C.F.R. § 488.406.

31. The regulations specifically provide that, for NFs and
SNFs, the loss of nurse aide training and testing is not an
administrative determination which is subject to the hearing
rights and procedures specified in 42 C.F.R. Part 498. 42
C.F.R. § 498.3(d) (11).
8

32. There are no appeal rights in this forum where HCFA
finds that a provider has deficiencies but is in compliance
with the conditions of participation. 42 C.F.R. §

498.3(d) (1).

33. Petitioner is not entitled to an evidentiary hearing to
dispute the deficiencies found during the August 14, 1995 or
November 2, 1995 surveys. FFCL 27 - 32.

34. Petitioner is not entitled to an evidentiary hearing to
dispute the loss of its nurse aide training and testing
program for two years. FFCL 30, 31.

35. I do not have the discretion to deviate from the plain
language of the regulations, where the plain language of the
regulations precludes the possibility of a hearing on the
issues raised by Petitioner. See FFCL 33, 34.

Discussion

The findings and conclusions set forth above are self-
explanatory and require no detailed discussion.

HCFA's position is based on what the regulations specify with
respect to hearing rights. In contrast, Petitioner's argues
that I should either set aside the regulations, disregard
them, or interpret them differently from what their text
connotes in order to provide Petitioner a hearing under the
facts of this case. To Petitioner, a hearing would afford
meaningful review of HCFA's decision to ban nurse aide
training and testing. Petitioner acknowledges the existence
of the informal dispute resolution process for addressing the
underlying deficiencies which have resulted in the ban, but
it lodges several criticisms against said process. P. Br., 5
- 7.

My legal conclusions are based on my reading of the
regulations as written. The relevant regulations are not
ambiguous. Their words cannot be read to achieve the result
urged by Petitioner. The ban on nurse aide training and
testing is not a remedy or enforcement action subject to a
hearing. 42 C.F.R. §§ 498.3(d) (11), 488.406; FFCL 30. The
regulation codified at 42 C.F.R. § 498.3(d) does not leave me
with any discretion to grant Petitioner the hearing it
requests. The regulation's content is dispositive on the
issue of whether Petitioner may challenge, in this forum,
HCFA's decision to ban nurse aide training and testing by
Petitioner. FFCL 31, 34. Since HCFA has rescinded its
earlier imposed enforcement actions, there is no
determination by HCFA subject to the hearing rights specified
in 42 C.F.R. Part 498. FFCL 27 - 33. Therefore, Petitioner
9

cannot challenge the survey findings which resulted in the
ban on nurse aide training and testing and in HCFA's earlier
(but now rescinded) determination to impose two of the
enforcement actions specified in 42 C.F.R. § 488.406. FFCL
34.

It is beyond my authority to decide whether or not the
regulations cited in this decision are unconstitutional as
alleged by Petitioner. Nor am I at liberty to decide whether
I agree with Petitioner's arguments that the regulations
should have been written differently in order to comport with
the Act. Whether or not there is merit to Petitioner's
contention that the absence of a hearing in this forum has
placed it at high risk of having its nurse aide training and
testing program deprived erroneously (P. Br., 5), I cannot
disregard the unambiguous limitations imposed by the
regulations. I adjudicate cases under a delegation from the
Secretary of Health and Human Services. In this capacity, I
am required to follow all substantive rules and regulations
duly promulgated by the Secretary. See Dyer v. Secretary of
Health and Human Services, 889 F.2d 682, 685 (6th Cir.
1989).

Conclusion

For the reasons stated above, this case is hereby DISMISSED.

/s/

Mimi Hwang Leahy

Administrative Law Judge
